This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 CITIMORTGAGE, INC.,

 3                  Plaintiff-Appellee,

 4 v.                                                                                   No. 34,748

 5 AMADOR VARELA,

 6                  Defendant-Appellant,

 7 and

 8 TAXATION and REVENUE DEPARTMENT
 9 of the STATE OF NEW MEXICO, and
10 PORTFOLIO RECOVERY ASSOCIATES, LLC,

11                  Defendants.

12 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
13 Valerie Mackie Huling, District Judge

14 Aldridge Pite, LLP
15 Denise A. Snyder
16 Albuquerque, NM

17 Eddie R. Jimenez
18 San Diego,CA

19 for Appellee
 1 JRSPC, LLC
 2 Joshua R. Simms
 3 Albuquerque, NM

 4 for Appellant
 5                             MEMORANDUM OPINION

 6 KENNEDY, Judge.

 7   {1}    Defendant Amador Varela (Varela) appeals from the district court’s order

 8 denying Varela’s motion to vacate sale and declare judgment void for lack of

 9 jurisdiction. [RP 171, 174] In this Court’s notice of proposed disposition, we proposed

10 to conclude that the district court did not lack jurisdiction to adjudicate the case or to

11 enter default judgment against Varela and that, as such, the district court did not err

12 in denying Varela’s motion to vacate sale and declare the default judgment void for

13 lack of jurisdiction. Plaintiff filed a memorandum in support (MIS), and Varela filed

14 a timely memorandum in opposition (MIO) to the notice of proposed disposition. We

15 have given due consideration to the memoranda, and, remaining unpersuaded by

16 Varela’s arguments in opposition to our proposed disposition, we affirm the district

17 court.

18   {2}    In his memorandum in opposition, Varela agrees with, concedes, or simply does

19 not dispute much of what this Court proposed in its notice of proposed disposition.

20 [Compare MIO 2–5, with CN 1–14] Instead, Varela essentially argues that MERS did

                                               2
 1 not have the authority to assign the mortgage because MERS does not have an interest

 2 in the note and that, even if MERS did have such authority, MERS’ assignee is an

 3 agent without a principal, so Plaintiff cannot enforce the mortgage. [MIO 3–5] This

 4 is a variation on Varela’s prior argument that the district court lacked jurisdiction to

 5 adjudicate the case. [See DS 3]

 6   {3}   Varela contends that, because MERS does not have an interest in the note itself,

 7 it lacks authority to assign rights to enforce the mortgage. [MIO 3–4] However, both

 8 our Supreme Court and this Court have already expressly ruled that MERS, as

 9 nominee for a lender, can assign the mortgage on behalf of such lender. See Bank of

10 N.Y. v. Romero, 2014-NMSC-007, ¶ 35, 320 P.3d 1 (stating that “[a]s a nominee for

11 [the original lender] on the mortgage contract, MERS could assign the mortgage”);

12 Flagstar Bank, FSB v. Licha, 2015-NMCA-086, ¶ 17, 356 P.3d 1102 (reiterating that

13 “where MERS’ role was that of a nominee for [the l]ender and [the l]ender’s

14 successors and assigns, MERS could assign the mortgage” (alterations, internal

15 quotation marks, and citation omitted)). Thus, MERS need not have an “interest in the

16 note” in order to act as nominee for the original lender and have the authority to assign

17 the mortgage. See Romero, 2014-NMSC-007, ¶ 35 (stating that, although MERS had

18 the authority to assign the mortgage, it did not follow that MERS could transfer the


                                               3
 1 note); Licha, 2015-NMCA-086, ¶ 17 (same). As discussed more fully in our notice of

 2 proposed disposition, in the present case, the mortgage was assigned by the original

 3 lender [see RP 12–13], by and through its attorney-in-fact, to MERS, nominee for

 4 Plaintiff. [RP 32] The mortgage was then assigned by MERS, nominee for Plaintiff,

 5 to Plaintiff. [RP 33] As MERS was nominee for Plaintiff, these assignments of

 6 mortgage are permissible. See Romero, 2014-NMSC-007, ¶ 35; Licha, 2015-NMCA-

 7 086, ¶ 17.

 8   {4}   Varela nevertheless argues that, because MERS is an agent to its principal, the

 9 holder of the debt, then any assignment from MERS would only assign agency

10 authority to the assignee. [See MIO 4–5] First, this is a misstatement of the law

11 asserted in Romero and Licha. Neither our Supreme Court nor this Court concluded

12 that an assignment of mortgage by MERS as nominee for a lender only assigns

13 authority to the assignee as an agent or even nominee of a lender. See Romero, 2014-

14 NMSC-007, ¶ 35; Licha, 2015-NMCA-086, ¶ 17.

15   {5}   Second, this is a misstatement of the facts in the present case. MERS is not

16 identified in any loan documents as agent for anyone or even as nominee for a to-be-

17 named lender. [See RP 32–33] Rather, MERS is identified specifically as nominee

18 “for CitiMortgage[(,)] Inc.” [Id. (emphasis added)] Indeed, MERS is not identified


                                              4
 1 as the nominee for whoever happens to be the bearer of the note at any given time, but

 2 specifically for Plaintiff. Thus, the question is whether MERS, as nominee for

 3 Plaintiff, was authorized to assume and assign the mortgage on behalf of Plaintiff,

 4 which, we have already explained, it is. See Romero, 2014-NMSC-007, ¶ 35; Licha,

 5 2015-NMCA-086, ¶ 17.

 6   {6}   To the extent Varela maintains that MERS has the status of agent of an

 7 unnamed lender simply because the note has become a bearer instrument by being

 8 indorsed in blank [MIO 4–5], we are unpersuaded. Varela has cited no authority that

 9 indicates that MERS’ status as nominee for a lender is altered to that of agent of the

10 bearer of a note indorsed in blank upon such indorsement, so we assume no such

11 authority exists. See Curry v. Great Nw. Ins. Co., 2014-NMCA-031, ¶ 28, 320 P.3d
12 482 (“Where a party cites no authority to support an argument, we may assume no

13 such authority exists.”).

14   {7}   Accordingly, for the reasons set forth in our notice of proposed disposition and

15 herein, we affirm.

16   {8}   IT IS SO ORDERED.


17                                                 _______________________________
18                                                 RODERICK T. KENNEDY, Judge


                                               5
1 WE CONCUR:


2 ___________________________________
3 JAMES J. WECHSLER, Judge


4 ___________________________________
5 M. MONICA ZAMORA, Judge




                                  6